Citation Nr: 0939279	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a liver disability, 
claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for basal cell 
carcinoma, claimed as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1967 to December 1969.  The Veteran served in 
Vietnam, and has been awarded the Combat Infantryman Badge 
and a Purple Heart.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana which denied the Veteran's 
claims of entitlement to service connection for basal cell 
carcinoma and liver problems.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Indianapolis RO in April 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.  
During the hearing, the Veteran submitted additional evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

The Veteran's claim of entitlement to service connection for 
basal cell carcinoma is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal 

In a June 2006 rating decision, the RO awarded the Veteran an 
increased disability rating of 30 percent for his service-
connected ulnar nerve neuropathy.  The RO also granted the 
Veteran's claims of entitlement to service connection for 
tinnitus, rated 10 percent disabling, and bilateral hearing 
loss, rated noncompensably [zero percent] disabling.  

Subsequently, in a June 2008 rating decision, the RO denied 
the Veteran's claims of entitlement to an earlier effective 
date for the service connection of the  hearing loss and 
tinnitus, as well as entitlement to an earlier effective date 
for the assignment of the increased 30 percent disability 
rating for his ulnar nerve neuropathy.  Additionally, the RO 
denied the Veteran's claim of entitlement to service 
connection for a stomach condition.  

To the Board's knowledge, the Veteran has not disagreed with 
these decisions.  Accordingly, they are not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Referred issue

In his February 21, 2006 Statement in Support of Claim, the 
Veteran stated that he was exposed to Agent Orange in 
Vietnam, and that "2 of [his] 3 children were born with 
birth defects.  One had crossed eyes and the other one had a 
hole in her heart."  Subsequently, at the April 2009 
hearing, the Veteran again indicated that his children were 
"born with their birth defects" and "nobody else in my 
family has any of that stuff."  See the April 2009 hearing 
transcript, page 16.  It appears that the Veteran may be 
raising a claim of entitlement to service connection for 
birth defects of his children, as due to his in-service 
exposure to Agent Orange in Vietnam.  
Cf. 38 U.S.C. Chapter 18 (West 2002).  That issue has not yet 
been addressed by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].




FINDING OF FACT

The competent medical evidence of record does not support a 
conclusion that a liver disability currently exists.


CONCLUSION OF LAW

A liver disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a liver disability, 
claimed as due to exposure to Agent Orange.

The Veteran seeks entitlement to service connection for a 
liver disability.  As is discussed elsewhere in this 
decision, the Board is remanding the Veteran's claim of 
entitlement to service connection for basal cell carcinoma 
for further development.    

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 27, 2006, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the June 2006 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain non-Federal evidence.  Included with the letter were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the Veteran was asked to complete 
this release so that VA could obtain private treatment 
records on his behalf.

The June 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the June 2006 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO, as well as the 
above-referenced June 2006 VCAA letter.  In any event, 
because the Veteran's claim is being denied, elements (4) and 
(5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, 
service personnel records, VA and private treatment records, 
and statements from the Veteran's relatives have been 
associated with the claims folder.  

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
liver disability claim, and that medical opinions regarding 
the etiology of the claimed disability has not been obtained. 
However, for reasons explained immediately below, such an 
examination and medical opinion are not necessary with 
respect to this issue.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  As will be discussed below, 
there is no medical evidence of record showing that the 
Veteran currently has a liver disability.  The record is 
missing critical evidence of a current disability or 
persistent or recurrent symptoms of a disability [McLendon 
element (1)] and the Veteran's claim is being denied on that 
basis.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical e evidence of a liver 
disability.

In short, in the absence of any diagnosed liver disability, 
remanding the case to obtain a VA examination or opinion 
would serve no useful purpose.  See Brock v. Brown, 10 Vet. 
App. 155, 161-162 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal].  As 
the Court has stated, VA's "duty to assist is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support the 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and testified 
before the undersigned Veterans Law Judge in April 2009.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).    

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R.                  § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.             38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

In essence, the Veteran contends that he has a current liver 
disability that is due to exposure to Agent Orange while 
serving in Vietnam.  See the April 2009 hearing transcript, 
pages 9 and 10.  

With respect to Hickson element (1), current disability, no 
medical evidence in the record on appeal indicates the 
Veteran currently has a liver disability.  At the April 2009 
hearing, the Veteran himself has stated that he did not have 
"an official diagnosis" of a liver disability.  See the 
April 2009 hearing transcript, page 8.  Although the Veteran 
testified that he had been told after his service that he had 
cirrhosis of the liver, no medical evidence of record 
documents any treatment for, or diagnosis of liver cirrhosis 
or any other liver disability.  Pertinently, the Veteran's 
account of what health care providers purportedly told him, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

Crucially, a December 2005 VA Agent Orange examination 
specifically noted that Hepatitis C antibody screening was 
"nonreactive," and hepatic functions were "otherwise 
negative."  See the December 8, 2005 VA Agent Orange Exam.  
Similarly, a February 2001 private examiner pertinently 
determined that the Veteran had "no chronic health 
problems."  See the February 12, 2001 private treatment 
report of Dr. J.M.  There is in fact no medical evidence of 
record which suggests that a liver disability exists.  

The Veteran has submitted a VA Form 21-4142 which refers to 
treatment at S.M.H. in 1980 for liver problems.  However, 
S.M.H.'s response letter to the RO dated March 6, 2006 
specifically stated that it was "unable to find indication 
of treatment at our facility."  

The Veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.  He has not 
done so.   See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].  

The Board finds that the medical evidence of record does not 
show that the Veteran has ever had a diagnosed liver 
disability during the course of this claim.  See McLain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) [holding that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication].  

To the extent the Veteran, his representative, or his 
relatives believe the Veteran has a current liver disability, 
it is well established that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski,  2 Vet. App. 
491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
Veteran's liver claim by him, his representative, and his 
spouse [see her April 3, 2009 statement] are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.

In the absence of any currently diagnosed liver disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
Veteran's claim fails on this basis alone.

For the sake of completeness, with respect to Hickson element 
(2), in-service disease or injury, the Board notes that the 
Veteran's service treatment records are pertinently negative 
as to treatment for, or diagnoses of any liver disability or 
specific injury to the liver.  The Veteran's October 14, 1969 
separation examination noted no liver abnormalities, and the 
Veteran specifically indicated "no" when he was asked 
whether he had any stomach, liver or intestinal trouble on 
his October 14, 1969 Report of Medical History.  

The Veteran asserts that his claimed liver disability is a 
result of his in-service exposure to Agent Orange while in 
Vietnam.  Indeed, the Veteran's DD-214 shows that he served 
in the Republic of Vietnam during the Vietnam era.  It is 
therefore presumed that the Veteran was exposed to Agent 
Orange while in Vietnam.           See 38 U.S.C.A.§ 1116(f) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2008).  
Accordingly, Hickson element (2), in-service injury, is 
satisfied.  

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence of a relationship between the 
Veteran's claimed liver disability and his service.  In light 
of the lack of any current diagnosis, medical nexus would be 
an impossibility.  

As noted above, to the extent that the Veteran himself is 
attempting to provide a current liver diagnosis and attribute 
the same to his military service, it is well-settled that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as diagnosis 
or etiology.              See Espiritu, supra.  

Hickson element (3) has not been met, and the Veteran's claim 
fails on this basis as well.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a liver disability.  Hickson elements (1) and (3) are not 
met.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for a liver disability is 
denied.  


REMAND

2.  Entitlement to service connection for basal cell 
carcinoma, claimed as due to exposure to Agent Orange.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issue must be remanded for further evidentiary 
development.

In order for service connection to be granted, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), the Veteran has a 
current diagnosis of basal cell carcinoma.  See the February 
12, 2001 private treatment report of Dr. J.M.; see also the 
December 8, 2005 VA Agent Orange exam.  

With respect to Hickson element (2), as noted above, the 
Veteran is presumed to have been exposed to herbicides based 
on his Vietnam service.  See 38 U.S.C.A.      § 1116; 38 
C.F.R. §§ 3.307, 3.309(e) (2008).  

Because the Veteran's diagnosed skin condition [basal cell 
carcinoma] is not listed among the Agent Orange-related 
diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus 
may not be presumed as a matter of law.  However, 
notwithstanding the inapplicability of the Agent Orange 
regulations, the Board is obligated to fully consider the 
Veteran's claim.  See Combee, supra; see also Brock v. Brown, 
10 Vet. App. 155 (1997) [holding that the rationale employed 
in Combee also applies to claims based on exposure to Agent 
Orange].

The Board additionally notes that in April 2009 the Veteran 
testified that his skin disability has once or twice been 
evaluated to be as due to sun damage, and that he had 
significant sun exposure during his active duty military 
service in Vietnam.  
See the April 2009 hearing transcript, pages 4 and 5.  VA 
must therefore explore the matter of sun exposure in addition 
to Agent Orange exposure as a factor in the Veteran's skin 
cancer.  Cf. Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992) [VA is obligated to consider all issues reasonably 
inferred from the evidence of record].

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board, namely the 
relationship, if any, between the Veteran's basal cell 
carcinoma and his military service, in particular his 
presumed exposure to herbicides or in-service sun exposure.  
See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  This question must 
be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the Veteran for a 
physical examination to determine the 
nature of his current skin disability and 
whether such is related to his military 
service.  The Veteran's VA claims folder 
should be made available to, and should be 
reviewed by the examiner.  After 
examination of the Veteran and review of 
all pertinent medical records, the 
examiner should provide an opinion as to: 
whether it is as likely as not that any 
currently diagnosed skin disorder is 
related to the Veteran's military service, 
to include presumed exposure to herbicides 
in Vietnam and in-service sun exposure. 
A report should be prepared and associated 
with the Veteran's VA claims folder.

2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's service 
connection claim.  If the claim is denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


